Exhibit 10.13



UNITED TECHNOLOGIES CORPORATION
EMPLOYEE STOCK OPTION PLAN

1. INTRODUCTION AND PURPOSE.

The purpose of this Plan is to benefit the shareowners of the Corporation by (i)
encouraging high levels of performance by employees of the Corporation by
increasing the proprietary interests of such individuals in the Corporation’s
growth and success; and (ii) recognizing those employees who demonstrate
outstanding performance and potential through Awards designed to strengthen the
relationship between the Corporation and such employees. To accomplish these
objectives, the Plan authorizes the Award of non-qualified stock options to
employees of the Corporation below the executive level whose efforts,
responsibilities and long-term potential enable these individuals to contribute
to the long term success of the Corporation. Stock Option Awards serve to
recognize the performance and potential of such employees, foster commitment to
the Corporation and its long term goals and to reward such individuals by
sharing in any increase in the value of the Corporation’s Common Stock.



This Plan shall be effective January 1, 1997.

2. DEFINITIONS.

"Affiliate" means a corporation, partnership, joint venture or other entity in
which the Corporation has an ownership or other financial interest.

"Award" means a grant of non-qualified stock options made in accordance with the
terms hereof.

"Award Date" means the date an Award is granted.

"Board" means the Board of Directors of United Technologies Corporation.

"Business Unit" means an operating division, subsidiary or affiliate of the
Corporation.

"Committee" means the Committee on Compensation and Executive Development of the
Board.

"Common Stock" means the common stock of the Corporation and shall include both
treasury shares and authorized but unissued shares and shall also include any
security of the Corporation issued in substitution, exchange or in lieu thereof.

"Corporation" means United Technologies Corporation.

"Expiration Date" means the last date a Stock Option Award may be exercised. An
unexercised Stock Option Award shall be cancelled without value following the
Expiration Date.

"Fair Market Value" means the closing price of Common Stock, as reported by the
composite tape of New York Stock Exchange issues (or such other reporting system
as shall be selected by the Committee) on the relevant date, or if no sale of
Common Stock is reported for such date, the next following day for which there
is a reported sale.

"Participant"

means an individual who has been granted an Award pursuant to this Plan.



"Plan"

means the United Technologies Corporation Employee Stock Option Plan, as set
forth herein and as it may be amended from time to time.



"Stock Option" means the right to purchase a specified number of shares of
Common Stock at a fixed option price equal to the Fair Market Value of Common
Stock on the date the stock option is granted.

"Vesting Date" means the date a Stock Option first becomes exercisable.

3.

ELIGIBILITY. Participants under this Plan shall consist of those non-executive
employees of the Corporation whose responsibilities, efforts, initiative and
long-term potential enable them to contribute to the success of the Corporation
and the Business Units. Individuals who are employed in organizations which are
affiliated with the Corporation through partnership, joint venture, or other
arrangements involving financial and/or strategic collaboration whose efforts
benefit the Corporation are also eligible to participate herein. Individual
Participants shall be recommended by the Business Units, subject to the approval
of the Chief Executive Officer. Executives of the Corporation and any individual
who is a reporting person of the Corporation for purposes of Section 16 of the
Securities Exchange Act of 1934 are not eligible to participate in the Plan.



4. EXERCISE AND PAYMENT OF OPTIONS.

  A Participant may acquire shares of Common Stock by exercising his or her
Stock Option Award, or portion thereof, during a period beginning on the third
anniversary of the Award Date and ending on the tenth anniversary of the Award
Date, unless the Expiration Date is accelerated as a result of termination,
death or retirement as set forth in Section 5 hereof. The Vesting Date and
Expiration Date are each set forth in the Statement of Award. The option to
purchase shares will expire without value with respect to any Stock Option that
is not exercised on or before the Expiration Date. It is the sole responsibility
of the Participant, or the Participant’s representative, to exercise the Stock
Option in a timely manner. The Corporation assumes no responsibility for, and
will make no adjustments with respect to Stock Options that expire without
value.



Stock Options may be exercised through a security brokerage firm with whom the
Corporation has established an arrangement to facilitate Stock Option exercises.
After the Participant establishes a relationship with one of the pre-approved
security brokerage firms, the Participant may exercise Stock Options by
notifying such broker of the options to be exercised. On the exercise date the
broker will sell shares of Common Stock sufficient to cover the exercise price
of the option plus any required tax withholding amounts. The broker will then
wire transfer funds back to the Corporation equal to the exercise price and the
required tax withholding amount. The Corporation will then immediately deliver
to the broker a number of shares of Common Stock equal to the number of options
exercised. The shares remaining after payment of the exercise price and tax
withholding will at the Participant’s election either: (i) be placed in the
Participant’s account; or (ii) sold on the market with net cash proceeds
delivered to the Participant by the broker. No cash payment will be required to
be paid to the broker or to the Corporation by the Participant at any time
during the Stock Option exercise process.

5. TERMINATION OF EMPLOYMENT.

A Stock Option that is vested as of the date of a Participant’s termination of
employment may be exercised for a period of 90 calendar days following the date
of termination, but in no event beyond the Expiration Date of the Stock Option.
Stock Options which are not vested as of the termination date will be canceled
without value except as specifically provided for below.



If a Participant’s employment terminates by reason of retirement, Stock Options
that have been held at least one year as of the retirement date will become
exercisable on the original scheduled Vesting Date and may be exercised
thereafter until the third anniversary of the retirement date. Stock Options
which are exercisable as of the retirement date may continue to be exercised for
a period up to the third anniversary of the retirement date, but in no event
beyond the Expiration Date of the Stock Option. For purposes of this Plan,
retirement shall have the same meaning as defined in the United Technologies
Corporation Retirement Plan and requires either: (i) attainment of age 65; (ii)
retirement on or after age 55 with at least 10 years of service; or (iii)
termination of employment between age 50 and 55 with a combination of age and
service of at least 65 (i.e., the "rule of 65").

In the event of permanent and total disability, the Participant shall not be
considered to have terminated employment for purposes of the Stock Option Award
which shall become vested and exercisable in accordance with the terms of the
Award without regard to the disability. An authorized leave of absence shall not
be treated as a termination of employment if the Participant resumes active
employment following such leave of absence.

In the event of the death of the Participant, the legal representative of the
estate of the Participant may exercise all Stock Options outstanding as of the
date of death, whether or not vested, for a period of one year following the
date of death, regardless of the Expiration Date of the Stock Option.

If the Participant terminates employment for any reason other than death,
disability or retirement, all non-vested Stock Options will be forfeited
effective as of the termination date.

6. LIMITATION ON NUMBER OF SHARES.

The number of shares with respect to which Stock Option Awards may be issued for
any calendar year shall not exceed one million shares of Common Stock. This
limitation shall be subject to adjustment as provided for in Section 10 hereof.



7. AMENDMENT AND TERMINATION.

The Committee reserves the right to amend, suspend or discontinue the Plan at
any time or to alter or to amend any Award under the Plan to the extent
permitted by law.



8. ADMINISTRATION.

Awards under this Plan shall be granted subject to the review and approval of
the Chief Executive Officer. All questions of interpretation and administration
with respect to the Plan and Awards thereunder shall be determined by the Senior
Vice President, Human Resources and Organization or his successor, and his
determination shall be final and conclusive upon all parties and interest.



9. ADJUSTMENT PROVISIONS.

If the Corporation effects a subdivision or consolidation of shares of Common
Stock or other capital adjustment, the payment of a stock dividend or other
increase or reduction of the number of shares of Common Stock outstanding
without receiving consideration therefore in money, services or property, the
number of shares of Common Stock then remaining subject to this Plan and
outstanding Awards and the maximum number of shares that may be issued under
this Plan shall: (a) in the event of an increase in the number of outstanding
shares, the number of shares subject to an Award shall be proportionately
increased and the exercise price for each share then covered by an outstanding
Award shall be proportionately reduced, and (b) in the event of a reduction in
the number of outstanding shares, be proportionately reduced and the price for
each share then covered by an outstanding Award shall be proportionately
increased. The maximum number of shares that may be subject to an Award in any
given year shall be increased or decreased to reflect the subdivision,
consolidation or other capital adjustment. In addition, in such circumstances,
the Committee shall make such adjustments to Awards under the Plan as the
Committee deems appropriate.



10. CHANGE OF CONTROL.

In the event of a change of control of the Corporation, or if the Board reaches
agreement to merge or consolidate with another company and the Corporation is
not the surviving Corporation or if all, or substantially all of the assets of
the Corporation are sold, or if the Corporation shall make a distribution to
shareowners that is non-taxable under the Internal Revenue Code, or if the
Corporation shall dissolve or liquidate (a "Restructuring Event"), then the
Committee may, in its discretion, recommend that the Board take any of the
following actions as a result of, or in anticipation of, any such Restructuring
Event to assure fair and equitable treatment of Plan Participants:



> (a) accelerate time periods for purposes of vesting in, or realizing gain
> from, any outstanding Award made pursuant to this Plan;
> 
> (b) offer to purchase any outstanding Award made pursuant to this Plan from
> the holder for its equivalent cash value, as determined by the Committee, as
> of the date of the Restructuring Event; and
> 
> (c) make adjustments or modifications to outstanding Awards as the Committee
> deems appropriate to maintain and protect the rights and interests of Plan
> Participants following such Restructuring Event. Any such action by the Board
> shall be conclusive and binding on the Corporation and all Plan Participants.

For purposes of this Section, "Change of Control" shall mean: (i) the
acquisition by any person of voting shares of the Corporation if, as a result of
the acquisition, such person, or any "group" as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934 of which such person is a part, owns at
least 20% of the outstanding voting shares of the Corporation; or (ii) a change
in the composition of the Board such that within any period of two consecutive
years, persons who (a) at the beginning of such period constitute the Board or
(b) become directors after the beginning of such period and whose election, or
nomination for election by the shareowners of the Corporation, was approved by a
vote of at least two-thirds of the persons who were either directors at the
beginning of such period or whose subsequent election or nomination was
previously approved in accordance with this clause (b), cease to constitute at
least a majority of the Board.

11. NON-ASSIGNABILITY.

No assignment or transfer of any interest of the Participant in any of the
rights represented by any Award hereunder whether voluntary or involuntary, by
operation of law or otherwise shall be permitted except by will or by the laws
of descent and distribution. Any attempt to assign such interests shall be void
and shall be without force or effect.



12. AWARDS NOT TO AFFECT OR BE AFFECTED BY CERTAIN TRANSACTIONS.

Neither the Plan nor the Awards hereunder shall affect in any way the right or
power of the Corporation or its shareowners to make or authorize: (a) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Corporation's capital structure or its business; (b) any merger or consolidation
of the Corporation; (c) any issue of bonds, debentures, preferred or prior
preference stocks holding any priority or preferred to, or otherwise affecting
in any respect the Common Stock of the Corporation or the rights of the holders
of such Common Stock; (d) the dissolution or liquidation of the Corporation; (e)
any sale or transfer of all or any part of its assets or business; or (f) any
other corporate act or proceeding.



13. NOTICES.

Every notice or other communication relating to this Plan and any Award
hereunder shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by such party or through electronic delivery at the Participant’s internal
electronic mail address. Unless and until some other address has been so
designated, all notices by the Participant to the Corporation shall be mailed to
or delivered to the Corporation’s Director, Compensation at United Technologies
Building, MS 504, Hartford, Connecticut 06101, and all notices by the
Corporation to the Participant shall be given to the Participant personally or
be mailed to the Participant at his or her address as shown on the records of
the Corporation.



14. TAXES/WITHHOLDING.

The Participant shall be responsible for any income or other tax liability
attributable to amounts realized from Awards. The Corporation shall take such
steps as are appropriate to assure compliance with applicable federal, state and
local tax withholding requirements. The Corporation shall, to the extent
required by law, have the right to withhold shares from a Stock Option exercise
or to deduct directly from any payment due the Participant or from the
Participant's regular compensation, all federal, state and local taxes of any
kind (including taxes imposed by international tax authorities with requisite
jurisdiction) required by law to be withheld with respect to value realized upon
the exercise of a Stock Option.



15. RIGHT OF DISCHARGE RESERVED.

Nothing in this Plan or in any Award granted hereunder shall confer upon any
Participant the right to continue in the employment or service of the
Corporation or any Business Unit for any period of time or affect any right that
the Corporation or a Business Unit may have to terminate the employment or
service of such Participant at any time for any reason.



16. RIGHT OF CORPORATION TO REVOKE AWARDS.

  Notwithstanding any other provision herein, the Corporation reserves the
right, prior to a Change of Control of the Corporation, to cancel any Award,
whether or not vested, if the Senior Vice President, Human Resources and
Organization determines that the Participant has engaged in any act or practice
with respect to the affairs of the Corporation or the Business Units, whether or
not employed by the Corporation at the time, that is materially detrimental to
the Corporation or the Business Units, provided, however that the Corporation
shall not take any such action in an arbitrary or capricious manner.



17. NATURE OF PAYMENTS.

All Awards made pursuant to this Plan are in consideration of services performed
for the Corporation or the Business Units. Any gains realized pursuant to such
Awards constitute a special award payment to the Participant and shall not be
taken into account as compensation for purposes of any of the employee benefit
plans of the Corporation.



18. UNFUNDED PLAN.

The Plan is unfunded. Neither the Corporation nor the Board shall separate
assets or establish a trust for the purpose of funding the obligations
represented by Awards hereunder. The Corporation’s liability to Participants
with respect to the Plan is based solely upon its contractual obligations
created by the Awards granted hereunder. No such obligation shall be deemed to
be secured by any pledge or encumbrance of any property of the Corporation.



19. NO RIGHTS AS A SHAREOWNER.

No Participant shall have the rights of a Shareowner with respect to any Stock
Option Award under the Plan until the Participant acquires shares of Common
Stock pursuant to the exercise of a Stock Option Award.



20. GOVERNMENT CONTRACT COMPLIANCE.

The "UTC Policy Statement on Business Ethics and Conduct in Contracting with the
United States Government" calls for compliance with the letter and spirit of
Government Contracting Laws and Regulations. In the event of a violation of
Government Contracting Law or Regulation, the Corporation reserves the right to
revoke any Awards made under this Plan.



21. GOVERNING LAW.

The Program shall be governed by and construed in accordance with the laws of
the State of Connecticut.



22. INTERPRETATIONS.

Any materials provided to Participants, including descriptive brochures and
Statements of Award are subject in all respects to the terms of the Plan. In the
event that any provision of a descriptive brochure, Statement of Award or other
Plan communication is inconsistent with the terms of the Plan, the terms of the
Plan shall control. Any question of administration or interpretation arising
under this Plan shall be determined by the Senior Vice President, Human
Resources and Organization, such determination to be final and conclusive upon
all parties in interest.



UNITED TECHNOLOGIES CORPORATION



Attest: Richard M. Kaplan By:  William L. Bucknall, Jr. Assistant Secretary
Title: Senior Vice President Human Resources and Organization